 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   United States of America,                          Case No.: 16-cv-0538-AJB-BGS
                                       Plaintiff,
12                                                      ORDER GRANTING THE HALL
     v.                                                 FAMILY TRUST DATED JUNE 8,
13
                                                        2001, RUSSELL MERTON HALL,
     The Hall Family Trust Dated June 8,
14                                                      AND AMY HEDWIG HALL’S EX
     2001, et al.,
                                                        PARTE MOTION TO STAY
15                                Defendants.
                                                        LITIGATION PENDING APPEAL
16                                                      (Doc. No. 213)
17
           Presently before the Court is Cross-Plaintiffs the Hall Family Trust dated June 8,
18
     2001, Russell Morton Hall, and Amy Hedwig Hall’s (“the Halls”) ex parte motion to stay
19
     litigation pending appeal. (Doc. No. 213.) The Halls’ ex parte motion is unopposed. For
20
     the reasons stated below, the Court GRANTS the Halls’ ex parte motion.
21
     I.    BACKGROUND
22
           The ultimate issue in this case concerned which party was liable for tax liens owed
23
     to the IRS. On November 12, 2019, the Court granted judgment to the Scott Defendants,
24
     holding that the Halls failed to show they suffered any damages independent of the amounts
25
     already paid to the IRS by their title insurance company, and real party in interest,
26
     Commonwealth. (Doc. No. 195.) The Scott Defendants filed a motion for attorneys’ fees
27
     on November 26, 2019, which is currently pending before the Court. (Doc. Nos. 202–03.)
28

                                                    1
                                                                              16-cv-0538-AJB-BGS
 1   On December 4, 2019, the Halls filed a notice of appeal to the Ninth Circuit. (Doc. No.
 2   206.)
 3   II.     DISCUSSION
 4           “If an appeal on the merits of the case is taken, the court may rule on the claim for
 5   fees, may defer its ruling on the motion, or may deny the motion without prejudice,
 6   directing . . . a new period for filing after the appeal has been resolved.” Fed. R. Civ. P. 54,
 7   Advisory Committee Note (1993). Courts consider four factors to determine whether to
 8   stay awarding attorneys’ fees and costs pending appeal: (1) “whether the stay applicant has
 9   made a strong showing that he is likely to succeed on the merits;” (2) “whether the applicant
10   will be irreparably injured absent a stay;” (3) “whether issuance of the stay will
11   substantially injure the other parties interested in the proceeding;” and (4) “where the
12   public interest lies.” Hilton v. Braunskill, 481 U.S. 770, 776 (1987).
13           The Court finds that none of the foregoing factors weigh against staying this action
14   pending resolution of the Halls’ appeal. First, the Halls’ appeal presents a serious legal
15   question. Second, with the motion for attorneys’ fees pending, an award of attorneys’ fees
16   would need to be vacated in the event the Halls prevail on their appeal. Third, a stay
17   preserving the status quo will not substantially injure the Scott Defendants because their
18   right to attorneys’ fees will be preserved pending the resolution of the appeal. And lastly,
19   the public’s interest is furthered with a stay as it is the most efficient use of judicial
20   resources.
21           In addition, the Court notes that the Halls’ ex parte motion is unopposed. Pursuant
22   to this Court’s Chambers Rule III.2, “[e]x parte motions that are not opposed, will be
23   considered unopposed and may be granted on that ground.” The Court here, exercising its
24   discretion, will stay this action pending the resolution of the appeal.
25   III.    CONCLUSION
26           In light of the foregoing, the Court GRANTS the Halls’ ex parte motion to stay
27   litigation pending appeal. (Doc. No. 213.) This action is hereby STAYED pending the
28

                                                    2
                                                                                   16-cv-0538-AJB-BGS
 1   resolution of the Halls’ appeal. The hearing on the Scott Defendants’ motion for attorneys’
 2   fees, (Doc. Nos. 202–03), currently set for February 20, 2020 is hereby VACATED.
 3   IT IS SO ORDERED.
 4   Dated: January 31, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                               16-cv-0538-AJB-BGS
